Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

In re Subpoenas to BUCKLEY
SANDLER, LLP; CARODAN RISK
MANAGEMENT, LLC; DK RISK
MANAGEMENT, LLC; K&L RISK
MANAGEMENT, LLC; MONTICELLO
RISK MANAGEMENT, LLC; WEST
SIDE lNSURANCE, LLC; BENJAMIN
KLUBES; CHRISTOPHER WITECK;
DAVID KRAKOFF; JOHN P.
KROMER; JEFFREY P. NAIMON; and
DAVID BARIS,

Case: 1:19-mc-00013
Assigned To : Bates, John D.
Assign. Date: 1!31)'2019
Description: Misc.

Third Parties.

WCM&UJWJW?W>W}W>CMWJ€UJ@W'JEM

 

IN THE MATTER OF

 

CHRISTOPHER JARVIS,

PIaintif`ffCounter~Defendant,
Civil Action No. 2:1'}'-CV-396
United States District Courl'
Middle Distriet of Alabama
Northern Division

V.

TAYLORCHANDLER, LLC, T, BRITT
TAYLOR, NORMAN CHANDLER, AND
.IAMES R. .]OHNSON,

Dei`endantstounter-Plaintiffs.

¢ODEO’J¢ODEO’JEO'JCOD£O’JCOS€O'J¢UJWJCMCM

 

PLAINTIFF CHRISTOPHE.R JARVIS’S MOTION TO QUASH
THIRTEEN THIRD-PARTY SUBPOENAS

 

Pursuant to cheral Rulc of Civil Procedure 45(d)(3), Plaintif`f Christophel' Jarvis hereby
moves to quash the third-party Subpoenas of Buek]ey Sand]er, LLP; Carodan Risk Munagcmcnt,
LLC; DK Risk Mzmagement, LLC; K&L Risk Management, LLC; Monticello Risk Managcment,
LLC; West Side Insurance, LLC; Benjamin KIubes; Christophel' Witeck; David Kl'akof`f`; JOlm P,
Kromer; .Iefl`rey P. Naimon; and David Baris (eollectively, “Respondcnts”), attached hereto as

t€*"`€ttiw§§@

JAN 3 1 201§

Cierk. U,S. Distriet and
E§ar':kruptcy Courls

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 2 of 16

Exhibit A,1 issued by Defendants TaylorChandler, LLC, T. Britt Taylor, Norrnan Chandler, and
James R. Johnson (collectively, “Defendants”) in the pending matter, Jarvis v. TaylorChandler,
LLC, No. 2:17-CV-396, in the United States District Court for the Middle District of Alabama.

I. INTRODUCTION & BACKGROUND

A. Mr. Jarvis Sued Defendants for Withholding Money Related to the Earnout
and Compensation Owed to Him from Defendants’ Acquisition of His
Company, Jade Risk, and Subsequent Employment of Mr. Jarvis.

Plaintiff Christopher Jarvis sued Defendants on June 19, 2017, in the United States District
Court for the Middle District of Alabama. See Ex. B, Docket Sheet. Mr. Jarvis’s suit stems from
Mssrs. Taylor, Chandler, and Johnson’s (collectively, “Individual Defendants”) acquisition of his
former company, Jade Risk, LLC (“Jade Risk”), in July 2016, and subsequent employment of Mr.
Jarvis by Defendant TaylorChandler, LLC (which is controlled by Mssrs. Taylor and Chandler).
Ex. C, at 2-3, First Amended Complaint. Through Jade Risk, Mr. Jarvis helped individuals and
companies create and manage their own captive insurance companies. Ex. C, at 4-5. The
Individual Defendants operated a separate company in the same captive industry as Jade Risk
called Arsenal Insurance Management, LLC (“Arsenal”), and they desired to expand their
business, so they acquired Jade Risk from Mr. Jarvis via a Membership Purchase Agreement and
absorbed Jade Risk and its book of business into Arsenal. Ex. C, at 9-10. Contemporaneous with
that transaction, Mr. Jarvis and TaylorChandler entered into an Employment Agreement whereby
Mr. Jarvis would continue his work in the captive insurance industry, working with Arsenal and
the Individual Defendants to maintain and grow Arsenal’s revenue in that industry. Ex. C, at 3-6.

Both Mr. Jarvis’s earnout from the sale of Jade Risk and his compensation for his

employment with TaylorChandler were dependent upon the amount of business that he

 

1 All exhibits herein are to the Declaration of T. Cleveland and are abbreviated “Ex. #.”

2

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 3 of 16

generated-including income tied to the amount of revenue that could be attributed to his
originations and bonuses for the number of captive insurance companies under Arsenal’s
management See, e.g., Ex. C, at 12-18. In early 2017, the Individual Defendants informed Mr.
Jarvis that he had not met certain benchmarks in those agreements and subsequently withheld
hundreds of thousands of dollars of eamout and compensation Ex. C, at 3-6. Mr. Jarvis requested
to inspect the financial information that formed the basis of that decision, on the belief that a
shortfall was highly unlikely. Id. Instead of showing him the books, the Individual Defendants
instead fabricated reasons to terminate Mr. Jarvis’s employment with TaylorChandler, and have
continued to withhold eamout and compensation that is due to him. Accordingly, Mr. Jarvis filed
suit to hold Defendants to the agreements that they struck when they acquired Jade Risk. Ex. C,
at 19-26.

B. Third-Party Buckley Sandler, LLP and Others Did Business with Mr. Jarvis

Prior to Defendants’ Acquisition of Jade Risk, and Subsequently Did Business
with Defendants’ Company, Arsenal lnsurance Management.

The subpoenas are directed to thirteen related parties that are adjacent to the litigation
Buckley Sandler, LLP, is a law firm based in Washington, D.C., and the six named individuals-
Benjamin Klubes, Christopher Witeck, David Krakoff, John P. Kromer, Jeffrey P. Naimon, and
David Baris (collectively, the “Buckley Sandler Paitners”)_are current or former partners at
Buckley Sandler, The six limited liability companies_Carodan Risk Management, LLC; DK Risk
Management, LLC; K&L Risk Management, LLC; Monticello Risk Management, LLC; and West
Side Insurance, LLC (collectively, the “Buckley Captives”)_were captive insurance companies
under Buckley Sandler’s control that were managed by Arsenal during a portion of the relevant

time period.z

 

2 All thirteen subpoenas are identical and were served at the same address--IZSO 24th Street

NW, Suite 700, Washington, DC 20037_w11ich is Buckley Sandler’s DC oftice.
3

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 4 of 16

Mr. Jarvis and Buckley Sandler’s relationship predates Defendants’ acquisition of Jade
Risk. See, e.g., Decl. of C. Jarvis, at 11 3. Mr. Jarvis is a published expert and well-versed in the
sale and management of several insurance products, and, prior to the acquisition of Jade Risk, was
active in several different segments of the insurance industry. Decl. of C. Jarvis, at 11 l-2.
Accordingly, he sold several life insurance products to individuals associated with Buckley
Sandler, Decl. of C. Jarvis, at 11 3. After the acquisition of Jade Risk by Defendants, Buckley
Sandler utilized Arsenal to manage the Buckley Sandler Captives. Decl. of C. Jarvis, at 1| 5. In
2017, the six Buckley Sandler captives withdrew from Arsenal’s management and transferred their
management to a different company that has no business association with Defendants or Mr. Jarvis.

C. Defendants Are Seeking Discovery Based on Two Specious Counterclaims for
Which Mr. Jarvis Has Already Provided Discovcry.

Defendants’ discovery at issue here-the thirteen subpoenas to the Buckley Sandler entities
and individuals-purports to seek information primarily regarding two of Defendants’
counterclaims: (l) that Mr. Jarvis breached an agreement not to compete with Arsenal; and (2) that
Mr. Jarvis, while employed by Defendants, steered the Buckley Sandler captives away from
Arsenal and into another company. Ex. D, at 6-7, First Amended Counterclaim. A bit of
background elucidates these claims.

During the negotiation to purchase Jade Risk, and with the knowledge that Mr. Jarvis had
several endeavors in the insurance industry that he wished to continue post-acquisition, the
Individual Defendants and Jarvis agreed that Mr. Jarvis could continue to sell insurance products-
including life insurance-outside of Arsenal as long as those products were not sold to the captive
insurance companies managed by Arsenal. Decl. of C. Jarvis, at 11 4. That agreement was reduced
to writing in Section 2.1 in the Employment Agreement between Mr. Jarvis and TaylorChandler,

which reads in pertinent part:

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 5 of 16

Notwithstanding the foregoing, Employee is allowed to pursue other business
activities and other forms of compensation and Employee shall retain all revenue
and profits therefrom, so long as Employee fulfills his obligations herein and does
not violate the terms of the Restrictive Covenants Agreement entered by Employee
incident to the Membership Interest Purchase Agreement dated the same date
herewith (the “Restrictive Covenants Agreement”). For avoidance of doubt,
Employee is allowed to pursue other types of insurance, financial planning and
other business that are not competitive with the “Business” described in the
Restrictive Covenants Agreement Specifical|y, Employee is allowed to sell
insurance to clients of the Company; provided, however, Employee may not sell
any life insurance products to captive insurance companies managed by the
Company or Affiliates without the prior written consent of the Company. If
Employee sells insurance to clients generated by his own efforts (including new
clients and clients who were clients of Jade before the execution of the Membership
Interest Purchase Agreement), Employee shall retain all revenue and profits
therefrom. When clients obtained by the Company without the services of the
Employee are introduced to Employee for insurance brokerage, a referral fee of
20% of the net commission received by the Employee shall be paid to the Company,

Ex. E, at 2, Employment Agreement.

In their Amended Counterclaims, Defendants contend-on information and belief-that
Mr. Jarvis violated the Restrictive Covenants Agreement by selling life insurance products to
captive insurance companies managed by Arsenal. Ex. D, at 8. However, they have not articulated
a single captive insurance company to whom Mr. Jarvis sold life insurance, and despite having
produced nearly 150,000 pages of documents-including what appears to be all or substantially
all of Mr. Jarvis’s relevant email file_in the underlying litigation, Defendants have provided no
evidence to substantiate this claim. Further, in response to Defendants’ discovery, Mr. Jarvis has
flatly denied that he sold any life insurance products to captive insurance companies managed by
Arsenal-because he has not-meaning that no responsive documents could exist. See Ex. F, at
5-6; see also Decl. of C. Jarvis, at il 6.

The same can be said for Defendants’ counterclaim alleging that Mr. Jarvis intentionally
scuttled Arsenal’s business by telling its active clients to leave the company. Despite a year and a

half of litigation, Defendants have still been unable to substantiate any claim regarding Mr. Jarvis

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 6 of 16

telling captive insurance clients to leave Arsenal. There are no emails, client notes, or testimony
that corroborate the claims. And again, they have sought this discovery from Mr. Jarvis, and he
has responded in kind; no documents exist because he did not tell any clients of Arsenal to leave
the company. See, e.g., Ex. F, at 10.

Unsatisfred with Mr. Jarvis’s answers and the lack of any evidence in their own possession
to substantiate these claims, Defendants have now served nineteen third-party subpoenas,
including the thirteen subpoenas at issue here, in a fishing expedition that seeks to build any
counterclaim they can against Mr. Jarvis to offset the six- or seven-figure exposure they face in
the underlying suit. See, e g., Ex. C, at 3. Those subpoenas should be quashed for several reasons,
including that the requests seek information far beyond the circumscribed claim that Mr. Jarvis
sold life insurance products to captive insurance companies managed by Arsenal or intentionally
scuttled Arsenal clients, and that they have requested much of this information from Mr. Jarvis,
which abrogates the need for Rule 45 discovery.

II. ARGUMENT

A. Pursuant to Rule 45, the Court Must Quash a Third-Party Subpoena That
Places an Undue Burden on the Third Party.

The Court should quash the subpoenas because it subjects the Respondents to an “undue
burden” by requesting documents that far exceed the scope of the underlying litigation or that it
could acquire from Mr. Jarvis, See Fed. R. Civ. P. 45(d)(3)(A), (B). As this Court has noted, Rule
45 “requires that district courts quash subpoenas that call for privileged matter or would cause an
undue burden.” ]n re Micron Tech., lnc. Sec. Litig., 264 F.R.D. 7, 9 (D.D.C. 2010) (intemal

quotation marks omitted) (quoting Watts v. SEC, 482 F.3d 501 , 508 (D.C. Cir. 2007)).

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 7 of 16

The scope of permissible Rule 45 discovery is coterminous with Rule 26. [n re Denture
Cream Products Liability Litig., 292 F.R.D. 120, 123 (D.D.C. 2013). Further, several factors aid
the court in determining whether Rule 45 discovery places an undue burden on the third party:

The Rule 45 “undue burden” standard requires district courts supervising discovery

to be generally sensitive to the costs imposed on third parties. In addition, Federal

Rule of Civil Procedure 26(b)(l)-(2) requires district courts in “all discovery” to

consider a number of factors potentially relevant to the question of undue burden,

including: whether the discovery is “unreasonably cumulative or duplicative”;
whether the discovery sought is “obtainable from some other source that is more
convenient, less burdensome, or less expensive”; and whether “the burden or
expense of the proposed discovery outweighs its likely benefit, taking into account
the needs of the case, the amount in controversy, the parties’ resources, the

importance of the issues at stake in the litigation, and the importance of the
proposed discovery in resolving the issues.”

Watts, 482 F.3d at 509 (citations & brackets omitted). Thus, if the discovery is “obtainable from
some other source that is more convenient,” like a party to the litigation, then the discovery can
place an undue burden on the party even if it is generally within the bounds of Rule 26. Id. The
subpoenas here violate both of those tenets, either seeking information far beyond the claims and
defenses in this case, or seeking information that is far more easily obtainable from Mr. Jarvis,

B. Defendants’ Subpoenas Place an Undue Burden on Respondents.

Under the Rule 45 standard and this Court’s case law, the Court should quash the subpoenas
to the thirteen Respondents at Exhibit A because those requests place an undue burden on those
parties. Specifically, they request information that could be acquired from Mr. Jarvis, they request
information that is unreasonably cumulative or duplicative of information they have already
sought, and they request information far beyond the scope of the litigation. For ease of analysis,

this Motion will treat the numbered requests across the subpoenas as the same; all thirteen

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 8 of 16

subpoenas seek nine nearly identical categories of documents, with only minor, immaterial

changes between each subpoena3
l. Request Nos. 1, 2, 3, 4, 5, 6, and 7 Place an Undue Burden on
Respondents Because They Seek Information Regarding Buckley

Sandler’s Decision to Leave Arsenal That Extends Far Beyond the
Scope of This Case.

The majority of Defendants’ requests seek information from Respondents regarding the
communications, decision-making, and other issues surrounding the six Buckley Sandler Captives’
departure from Arsenal for another captive management company. Defendants have no claims
against those captives, and the only allegations surrounding their departure from Arsenal concern
whether Mr. Jarvis advised them to leave Arsenal for another captive management company. See,
e.g., Ex. D at 8. Accordingly, under Rule 26, the only relevant information would relate to
communications between Mr. Jarvis and those captives wherein Mr. Jarvis told them to leave
Arsenal.

That narrow scope creates two substantial problems for Defendants. First, they have
already requested those documents-as they pertain to communications between Mr. Jarvis and
the Buckley Sandler Captives_from Mr. Jarvis, and, indeed, he isjust as likely to be in possession
of those documents as would any of the subpoenaed parties. Ex. G, at 4-5 (Request Nos. l, 7, 8,

9).

 

3 The Buckley Sandler, LLP subpoena is an omnibus attempt to seek information regarding all

six of the Buckley Sandler Captives at issue (plus additional captives that have not been
subpoenaed). Ex. A at 4. Each of the individual subpoenas to a Buckley Sandler Captive is
paired with a subpoena to a specific Buckley Sandler partner, seeking information on that
specific Buckley Sandler Captive. E.g., Ex. A at ll, 18 (identical subpoenas to Atlantic Risk
Management, LLC and Benjamin Klubes, seeking documents regarding Atlantic Risk
Management). In turn, the six pairs of subpoenas (each directed to a captive and a partner) are
identical save for changing the name of the captive in the requests. Compare Ex. A at ll
(Atlantic Risk Management LLC), with Ex. A at 35 (Carodan Risk Management LLC).

8

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 9 of 16

Second, Defendants’ requests far exceed the scope of their claims against Mr. Jarvis,
seeking to peer into the business and internal decision-making of former clients that chose to no
longer do business with them. As an initial matter, such requests are invalid under Rule 45 because
they seek commercial information unrelated to the case. See Fed. R. Civ. P. 45(d)(3)(A), (B). To
wit, the first seven requests do not even mention Mr. Jarvis, instead seeking every single document
and communication that relates to the Buckley Sandler Captives’ decision to leave Arsenal:

l. All documents and communications from 2015 to present that reflect your
decision to surrender, effective on or about February l, 2018, the captive insurance
plan of Atlantic Risk Management LLC (or any predecessor or successor entity)
(referred to herein as "Atlantic Risk") and managed by either Jade Risk, LLC or
Arsenal Insurance Management, LLC,

2. All documents and communications from 2015 to present reflecting advice,
proposals or any solicitation you received suggesting that you and/or Buckley
Sandler LLP should surrender the captive insurance plan for Atlantic Risk managed
by either Jade Risk, LLC or Arsenal Insurance Management, LLC,

3. All documents and communications from 2015 to present reflecting your
consideration of any advice, proposal, or solicitation to surrender captive insurance
plans for Atlantic Risk managed by either Jade Risk, LLC or Arsenal Insurance
Management, LLC,

4. All documents from 2015 to present that reflect your decision to change from
Jade Risk, LLC or Arsenal 1nsurance Management, LLC to another captive
insurance manager for the captive insurance plan of Atlantic Risk.

5. All documents ji'om 2015 to present reflecting advice, proposalsl or any
solicitation you received to change from Jade Risk, LLC or Arsenal Insurance
Management, LLC to another captive insurance manager for the captive insurance
plan of Atlantic Risk.

6. All documents and communications ji'om 2015 to present reflecting your
consideration of any advice, proposal, or solicitation to change from Jade Risk,
LLC or Arsenal Insurance Management, LLC to another captive insurance manager
for the captive insurance plan of Atlantic Risk.

7. All documents from 2016 to the present, that reflect whether you currently
operate or participate in, or have operated or participated in, a captive insurance
plan for Atlantic Risk or any other entity in which you have an ownership interest
or with which you are affiliated, and the identity and captive insurance manager of
each such plan.

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 10 of 16

Ex. A at 11-12 (emphasis added); see also Ex. A at 4-5 (Buckley Sandler), 18-19 (Klubes), 25-26
(Carodan), 32-33 (Witeck), 39-40 (DK Risk), 46-47 (Krakoff), 53-54 (K&L Risk), 60-61
(Kromer), 67-68 (Monticello), 74-75 (Naimon), 81-82 (West Side), 88-89 (Baris).

These seven requests have little to do with the underlying claims and defenses in the suit,
and instead seek information to which Defendants are not entitled-the internal decision-making
a former client used to leave them. If that decision-making and advice did not involve Mr. Jarvis,
that information is completely irrelevant to this action, and Defendants have utterly no right to
such information. And since they have already sought such communications from Mr. Jarvis-
who has none in his possession because he gave no such advice-the entirety of these requests is
beyond the scope of the litigation and places an undue burden on the Respondents.

2. Request No. 8 Places an Undue Burden on Respondents Because lt ls
Nearly Identical to a Request That Defendants Have Already Made of

Mr. Jarvis and Seeks Only Documents Which, if Any Even Exist,
Would Be In His Control.

Request No. 8 is nothing more than an attempt by Defendants to double dip and seek
documents that they have already sought from Mr. Jarvis. Specifically, every category of
documents subject to Request 8 is targeted to communications between Mr. Jarvis and the
subpoenaed party:

8. All correspondence, including letters, emails, and text or SMS communications,
from 2016 to the present between you and Jarvis Tower, Christopher Jarvis or any
of their respective owners, ojicers, board of directors, employees agents, or
affiliates (collectiver referred to as “Jarvis ") with respect to the following matters:

a. Jarvis instructing you not to pay fees to Jade Risk, LLC and/or Arsenal
Insurance Management, LLC related to the provision of captive insurance
management services for Atlantic Risk;

b. Jarvis instructing you to pay fees for captive insurance management
services provided to Atlantic Risk to Jarvis directly, instead of to Jade Risk,
LLC and/or Arsenal Insurance Management, LLC;

c. Jarvis discussing shutting down Atlantic Risk with you;

10

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 11 of 16

d. Jarvis discussing with you opportunities to form new captive insurance
companies;

e. Jarvis discussing with you opportunities to obtain captive insurance
management services from an individual or entity other than Jade Risk, LLC
or Arsenal Insurance Management, LLC;

f. Jarvis discussing selling life insurance products to you.

Ex. A, at 12 (emphasis added); see also Ex. A at 5-6 (Buckley Sandler), 19 (Klubes), 26 (Carodan),
33 (Witeck), 40 (DK Risk), 47 (Krakoff), 54 (K&L Risk), 61 (Kromer), 68 (Monticello), 75
(Naimon), 82 (West Side), 89 (Baris).

Not only are those documents “obtainable from some other source that is more convenient,
less burdensome, or less expensive”-namely, Mr. Jarvis-Defendants served a nearly identical
request on Mr. Jarvis:

9. Please produce all correspondence, including letters, emails, and text or SMS
communications, from 2016 to the present between You and any client, captive
insurance company, or captive insurance company contact as listed on Exhibit A
(collectiver referred to as “Captive Contacts”) with respect to the following
matters:

a. Instructing Captive Contacts not to pay fees to Jade Risk, LLC and/or
Arsenal Insurance Management, LLC related to the provision of captive
insurance management services for any client or captive insurance company
listed on Exhibit A;

b. Instructing Captive Contacts to pay fees to You directly, instead of to
Jade Risk, LLC and/or Arsenal Insurance Management, LLC;

c. Discussing with Captive Contacts shutting down captive insurance plans
listed in Exhibit A;

d. Discussing with Captive Contacts opportunities to form new captive
insurance companies;

e. Discussing with Captive Contacts opportunities to obtain captive
insurance management services from an individual or entity other than Jade
Risk, LLC or Arsenal Insurance Management, LLC;

f. Discussing selling life insurance products to the Captive Contacts.

ll

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 12 of 16

Ex. G, at 5-6; see also id. at 8-9 (Exhibit A, which contains the Buckley entities at issue here).
Several additional requests similarly seek every communication that Mr. Jarvis has made with the
Respondents. Ex. G, at 4-5 (RequestNos. 1, 7, 8).

Accordingly, Request No. 8 is both “unreasonably cumulative or duplicative” and seeks
information that is “obtainable from some other source that is more convenient, less burdensome,
or less expensive.” Watts, 482 F.3d at 509 (internal quotation marks omitted) (quoting Fed. R.
Civ. P. 26(b)). This Court should quash Request No. 8.

3. Request No. 9 Places an Undue Burden on Respondents Because lt
Seeks Information Unrelated to This Suit.

Finally, in Request No. 9, Defendants seek a deep dive into any other insurance business
between Mr. Jarvis and Respondents, including his life insurance business:

9. All documents from 2016 to the present that reflect payments of money by you

and/or Atlantic Risk to Christopher Jarvis, Jarvis Tower, or any other entity or

individual in which Christopher Jarvis has an ownership interest or with which

Christopher Jarvis is associated or affiliated (by employment, independent
contractor relationship, or otherwise).

Ex. A, at 13; see also Ex. A at 6 (Buckley Sandler), 20 (Klubes), 27 (Carodan), 34 (Witeck), 41
(DK Risk), 48 (Krakoff), 55 (K&L Risk), 62 (Kromer), 69 (Monticello), 76 (Naimon), 83 (West
Side), 90 (Baris). This request is purportedly tied to Defendants’ counter-claim that Mr. Jarvis
violated the restrictive covenant in the Employment Agreement by selling life insurance to captives
under Arsenal’s management Ex. D, at 8.

But Request No. 9, like the others, has several flaws that create an undue burden for
Respondents. First, the request far exceeds the scope of the claims and defenses in this case, As
discussed above, see supra Part I.C, Defendants and Mr. Jarvis negotiated around Mr. Jarvis’s
other businesses_including his life insurance business-and expressly allowed Mr. Jarvis to

continue those endeavors in whatever capacity he deemed appropriate, as long as he did not sell

12

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 13 of 16

life insurance products directly to captive insurance companies managed by Arsenal: “Employee
is allowed to sell insurance to clients of the Company; provided, however, Employee may not sell
any life insurance products to captive insurance companies managed by the Company or Afjiliates
without the prior written consent of the Company.” Ex. E, at 2, Employment Agreement (emphasis
added). Accordingly, the only appropriate inquiry would be whether Mr. Jarvis sold life insurance
products directly to the Buckley Sandler Captives, not a deep dive into any and all business
between Mr. Jarvis and Buckley Sandler or the Buckley Sander Partners. lnforrnation concerning
any business dealings Plaintiff may have had with Buckley Sandler other than the sale of life
insurance products to the Buckley Sandler Captives can have no relevance to the claims and
defenses in this case, and Defendants’ demand for such information threatens the Plaintiff with
real prejudice. Accordingly, this request is fatally overbroad under Rule 26 and runs afoul of Rule
45, which prohibits third party discovery of “a trade secret or other confidential research,
development, or commercial information.” See Fed. R. Civ. P. 45(d)(3)(A), (B).

Second, this request is both “unreasonably cumulative or duplicative” and seeks
information that is “obtainable from some other source that is more convenient, less burdensome, .
or less expensive.” Watts, 482 F.3d at 509. Defendants have sought this information from Mr.
Jarvis through both interrogatories and requests for production. As his interrogatory answers
demonstrate, Mr. Jarvis has never sold life insurance to a captive managed by Arsenal, including
the six Buckley Sandler Captives at issue here, Ex. F, at 5-6. Further, several of Defendants’
document requests to Mr. Jarvis seek the same information they are seeking from Respondents in
Request No. 9:

2. Please produce all Documents in Your possession, custody, or control reflecting

payments and/or income You received from 2016 to present in relation to the

provision of captive insurance plan management services or life insurance products,
as identified in Your response to lnterrogatory No. 2.

13

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 14 of 16

3. Please produce all documents in Your possession, custody, or control reflecting
referral fees You received for referring an individual or entity for captive insurance
management services or life insurance products from 2016 to present, as identified
in Your response to lnterrogatory No. 3.

9. Please produce all correspondence, including letters, emails, and text or SMS
communications, from 2016 to the present between You and any client, captive
insurance company, or captive insurance company contact as listed on Exhibit A
(collectively referred to as “Captive Contacts”) with respect to the following
matters:

f`. Discussing selling life insurance products to the Captive Contacts.

Ex. G, at 4~6. There is simply no reason why Respondents should shoulder the burden of
responding to these requests for documents that are just as likely in Mr. Jarvis’s possession, and
that are more easily obtainable from Mr. Jarvis.

C. Mr. Jarvis Risks Substantial Prejudice if the Subpoenas Are Not Quashed

Defendants’ attempt to peer into Mr. Jarvis’s personal business dealings that they explicitly
authorized under the relevant contracts risks substantial prejudice to Mr. Jarvis. With no evidence
in their possession to substantiate their claims, and with their fruitless attempt to seek documents
and information from Mr. Jarvis that does not exist, they are now turning to individuals who they
know have previous business dealings with Mr. Jarvis. If Defendants are allowed unfettered access
to the business records of the Respondents, regardless of whether that information is relevant to
this litigation, Mr. Jarvis faces substantial reputational and financial harm.

III. CONCLUSION

Based on the foregoing reasons, Mr. Jarvis respectfully requests that the Court quash the
subpoena, or, in the alternative, severely limit its document requests as overly broad and unduly

burdensome, and to all other relief to which he is legally entitled.

14

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 15 of 16

Respectl"ully submitted,

Whitney C. l`illerman
DC Bar #: 420-486

 

Paul F. Eryflima
DC Bar#: 42181_9

liLLliRMz-\N ENZINNA PLI_.C
1050 30111 Street, NW
Washington, DC 20007

(202) 753-5553
wellerman@ellermanenzinna.coln
penninnatri`§el |crmanenzinna.oon'i

CouNsF.L ron PLArN'rn-‘F Clmls'l'olnrau
JAvas

CERTIFICATE OF CONFERENCE PURSUANT TO LCvR "t'(m)
l hereby certify that Matthew Murrell, an attorney representing Christopher Jarvis in the

underlying litigation in Alabama, conferred with Royal Dumas, an attorney representing
Del"endants, on January 29, 2019, regarding this Motion. Defendants are opposed to this Motion.

Paul li. En'.. nna

15

Case 1:19-mc-00013-.]DB Document 1 Filed 01/31/19 Page 16 of 16

CERTIFICATE OF SERVICE

 

l hereby certify that a true and correct copy ol`thc foregoing document has been served on
Defendants’ counsel by way of ECF, electronic mail1 nndtor l?irst Class certified mail, as
applic-able._ at the following address:

Royal Dumas

Gilpin Givhan, l"'.C.

2660 East Chase Lane, Suite 300
Montgolnery, Al, 361 l?

Phone: 334-244-11 l l

Facsimile: 334-244-1969
rdumas@gilpingivhan.eom
A'l"l`ORNI`iY l-`OR DlEl"l`;NDAN'I`S

on this 3lst day of January. 2019.

__..,_~_

l’aul F. 13 inna

